DETAILED ACTION

Allowable Subject Matter
Claims 1 – 4, 6 – 13, 15 – 20, and 22 – 23 are allowed.

EXAMINER’S AMENDMENT
	Authorization for this Examiner’s Amendment was given by applicant’s representative, David Huntley, Reg. No. 40, 309, on March 17, 2021.
	
In the Claims, please:
	Cancel claims 5, 14, and 21.
	Add claim 23.
	Amend claims 1, 6, 9, 15, 18, and 22 as follows:

1.  A method, implemented by one or more computing devices, for facilitating discovery of information items, comprising:
displaying a first set indicators, associated with a first set of topics, on a user interface presentation provided by a display device;
receiving an input signal indicating that a current user has selected a topic             
                t
            
        , among the first set of topics, using an input device;   
in response to the input signal, displaying a second set of indicators associated with a second set of topics on the user interface presentation,
said displaying of the second set of indicators including:
            
                t
            
         at a first location on the user interface presentation; and
displaying at least one other indicator associated with another topic             
                t
                ’
            
         at a second location on the user interface presentation,
the first location being separated from the second location by a distance             
                d
            
        , the distance             
                d
            
         being based on at least: 
a similarity between the topic             
                t
            
         and the topic             
                t
                ’
            
         as expressed by a knowledge graph; and
a joint interest in the topic             
                t
            
         and the topic             
                t
                ’
            
         as expressed by at least the current user within a specified span of time, wherein the joint interest in the topic             
                t
            
         and the topic             
                t
                ’
            
         depends on a combination of: a number of times that the current user interacts with information items pertaining to the topic             
                t
            
         within the specified period of time; and a number of times that the current user interacts with information items pertaining to the topic             
                t
                ’
            
         within the specified period of time; and
providing at least one information item to the current user in response to engagement by the current user with the user interface presentation.  

6. The method of claim [[5]] 1, wherein the             
                t
            
                    
                t
                ’
            
        current user interacts with a particular information item by selecting and/or viewing the particular information item.   

	9. One or more computing devices that implement a map generation component, comprising:
	a user interface presentation component configured to:
display a first set indicators, associated with a first set of topics, on a user interface presentation provided by a display device;
receive an input signal indicating that a current user has selected a topic             
                t
            
        , among the first set of topics, using an input device; and   
in response to the input signal, display a second set of indicators associated with a second set of topics on the user interface presentation,
said displaying of the second set of indicators including displaying a home-focus indicator associated with the topic             
                t
            
         at a first location on the user interface presentation, and displaying at least one other indicator associated with another topic             
                t
                ’
            
         at a second location on the user interface presentation, the first location being separated from the second location by a distance             
                d
            
         that is computed based on a relevance score; and 
a relevance computing component configured to compute the relevance score based on: a similarity between the topic             
                t
            
         and the topic             
                t
                ’
            
        , as expressed by a knowledge graph; and a trend in interest by the current user with respect to both the topic             
                t
            
         and the topic             
                t
                ’
            
        , wherein the trend in interest in the topic             
                t
            
         and the topic             
                t
                ’
            
         depends on a combination of: a number of times that the current user interacts with information items pertaining to the topic             
                t
            
         within a specified period of time; and a number of times that the current user interacts with information items pertaining to the topic             
                t
                ’
            
         within the specified period of time.
 
15. The one or more computing devices of claim [[14]] 9, wherein the             
                t
                 
            
                    
                t
                ’
            
         current user interacts with a particular information item by selecting and/or viewing the particular information item.   
 
18.  A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more processor devices, performing a method that comprises:
identifying a first, initial, set of topics based on one or more identified interests of a current user;
displaying a first set indicators, associated with the first set of topics, on a user interface presentation provided by a display device;
receiving an input signal indicating that a current user has selected a topic             
                t
            
        , among the first set of topics, using an input device;   
in response to the input signal, displaying a second set of indicators associated with a second set of topics on the user interface presentation,
said displaying of the second set of indicators including:
            
                t
            
         at a first location on the user interface presentation; and
displaying at least one other indicator associated with another topic             
                t
                ’
            
         at a second location on the user interface presentation,
the first location being separated from the second location by a distance             
                d
            
        , the distance             
                d
            
         being based on at least: a similarity between the topic             
                t
            
         and the topic             
                t
                ’
            
         as expressed by a knowledge graph; and a dynamic measure which expresses a personalized current interest by the current user in the topic             
                t
            
         and the topic             
                t
                ’
            
        , wherein the dynamic measure depends on a combination of: a number of times that the current user interacts with information items pertaining to the topic             
                t
            
         within a specified period of time; and a number of times that the current user interacts with information items pertaining to the topic             
                t
                ’
            
         within the specified period of time; and     
providing at least one information item to the current user in response to engagement by the current user with the user interface presentation.  
 
22.  The method of claim 1, wherein the joint interest in the topic             
                t
            
         and the topic             
                t
                ’
            
         depends on a product of: [[a]] the number of times that user interacts with the information items pertaining to the topic             
                t
            
         within the specified period of time; and [[a]] the number of times that the user interacts with the information items pertaining to the topic             
                t
                ’
            
         within the specified period of time. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 17, 2021